Citation Nr: 1018337	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an initial increased rating for tinea 
cruris and tinea pedis with onychomychosis, currently 
evaluated as 10 percent disabling.  

2. Entitlement to service connection for hypertension.  

REPRESENTATION

Appellant represented by:  North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from August 1987 
to August 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from different rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  In a July 2003 decision, the 
Board granted service connection for a skin disability; 
evidence in the file makes clear this was for tinea pedis and 
tinea cruris.  In an August 2003 decision, the RO assigned an 
evaluation of 10 percent, effective October 7, 1997.  The 
Veteran filed a notice of disagreement in September 2003.  In 
July 2004, the Veteran filed a timely substantive appeal.  

In August 2004, the RO denied a claim for service connection 
for hypertension.  The Veteran filed a notice of disagreement 
in September 2004 and a substantive appeal in December 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In a July 2003 Board decision, the Veteran was granted 
service connection for a skin disability which the evidence 
of record showed to be tinea cruris and tinea pedis with 
onychomychosis.  The Veteran is appealing the initial 
evaluation assigned.  

Some records regarding the Veteran's skin disability have not 
been associated with the file.  An October 2006 outside 
medical record was shown to be scanned, but is not in the 
claims file.  Also, a February 2008 letter from compensation 
and pension Chief of Staff at Salisbury VAMC mentions August 
2007 and December 2007 records not associated with the claims 
file.  The claim file reflects VA medical records for the 
Veteran were last printed in November 2006.  On remand, 
current VA records should be associated with the file.  A 
negative reply is requested and should be documented in the 
file.  

In a March 2004 statement the Veteran stated he uses 
corticosteroids.  A November 2004 VA record shows the Veteran 
was prescribed steroid cream (Triamcinolone cream).  Another 
record showing prescription medications for the Veteran 
records it was prescribed from November 8, 2004 to February 
2, 2005.  

A January 2005 VA record shows the Veteran's right groin had 
a macular rash consistent with tinea.  There were no lesions, 
inflammatory changes or skin breakdown.  His feet had 
maceration and scaling between toes.  The assessment was 
chronic tinea cruris/tinea pedis interdigitalis.  A non-
steroid was prescribed (Ketoconazole).  Another record from 
February 2005 shows a review of the skin showed tinea of the 
groin and the rest of the body was ok.  The assessment was 
dermatitis.  He was scheduled for dermatology the next day 
and was prescribed Steroid cream (Triamcinolone cream).  VA 
records show the prescription was from February 3, 2005 to 
February 3, 2006.  

A December 2005 VA examination for the skin noted the 
Veteran's skin disabilities were not associated with systemic 
or nervous manifestation.  An August 2006 VA addendum showed 
the prescription for Triamcinolone cream was to be stopped.  

At the October 2007 VA skin examination, the examiner stated 
that tinea pedis, onychomycosis, and tinea cruris were the 
conditions being examined.  The course was intermittent.  
Symptoms included red, itching, flaking feet.  There were 
unknown exacerbating factors with thickening of 5th toenails 
bilaterally.  In the past 12 months, the only treatment was 
over the counter topical creams.  The examiner determined 
that less than 5 percent of the total body area was affected.  
Other findings included maceration between the 3-4 and 5-6 
toe webs.  There was some erythema and hyperkeratosis of the 
soles.  There was thickening and discoloration of the 
toenails.  

On remand, the Veteran should be scheduled for a new VA 
examination for the skin.  The examiner is to review the 
Veteran's past prescription medications and note the periods 
where the Veteran was prescribed corticosteroids.  The 
examiner should address in the report whether during the time 
periods the Veteran was prescribed corticosteroids if this 
was systemic therapy.  Also, at the examination, the examiner 
should be instructed to look for scars, abnormal or 
hyperpigmented skin areas and/or indurated or inflexible skin 
areas.  If any of these characteristics are found, the 
measurements for the areas must be documented.  

The Board construes the Veteran's testimony at the February 
2010 Board hearing (Transcript, p 11-12) as claiming service 
connection for migraines; this matter is inextricably 
intertwined with the claim for service connection for 
hypertension.  The Veteran stated that his migraines are 
related to service and that his doctor told him that his 
migraines or medication for his migraines is causing his 
hypertension.  (Transcript, p 11-12).  On remand, the matter 
of the claim for service connection for migraine headaches 
must be adjudicated by the RO before the Board may consider 
whether hypertension may secondary to migraine headaches.  

Accordingly, the case is REMANDED for the following action: 

1. Salisbury VA medical records for the 
Veteran were last printed in November 
2006.  Please associate all VA records 
since that time with the claims folder, 
including medication and prescription 
information, if available.  Also, an 
October 2006 VA outpatient treatment entry 
reflects that outside medical records were 
to be scanned, but are not in the claims 
file.  If these records are available, 
they should be associated with the claims 
file.  A negative reply should be 
documented in the file.  

2. Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his tinea cruris and tinea 
pedis with onychomychosis.  The claims 
folder and a copy of this Remand must be 
made available to the examiner in 
conjunction with any examination or 
review.  The examination report must 
reflect that the claims folder was 
reviewed.  Necessary tests should be 
conducted.  

At the examination, the examiner should be 
instructed to look for scars, abnormal or 
hyperpigmented skin areas and/or indurated 
or inflexible skin areas.  If any of these 
characteristics are found, the 
measurements for these areas must be 
documented.  All skin should be examined.  

The examiner should review the Veteran's 
past prescription medications and note the 
periods where the Veteran was prescribed 
corticosteroids.  The examiner should 
address in the report whether during the 
time periods the Veteran was prescribed 
corticosteroids if this was systemic 
therapy.  

Complete rationale for any opinion 
expressed should be provided.  The 
examiner should reference: 
*	November 2004 VA record showing the 
Veteran was prescribed steroid cream 
(Triamcinolone cream) and VA 
prescription medication records 
showing it was prescribed from 
November 8, 2004 to February 2, 2005; 
*	VA medication records showing a 
prescription from February 3, 2005 to 
February 3, 2006; 
*	December 2005 VA examination for the 
skin noted the Veteran's skin 
disabilities were not associated with 
a systemic or nervous manifestation; 
*	an August 2006 VA addendum showed the 
prescription for Triamcinolone cream 
was to be stopped; and 
*	the October 2007 VA examination 
report.  

3. Adjudicate the issue of service 
connection for migraine headaches.  If the 
claim for service connection for migraine 
headaches is granted, consider whether the 
Veteran's hypertension is secondary to 
migraine headaches.  If the claim for 
service connection for migraine headaches 
is denied, re-adjudicate the claim for 
service connection for hypertension.  The 
issue of an increased rating for tinea 
cruris and pedis with onychomycosis should 
also be re-adjudicated.  If any benefit 
remains denied (for which a timely notice 
of disagreement has been filed), the 
Veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal, as well as 
a summary of the evidence received since 
the issuance of the most recent 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  If service 
connection for migraines is the subject of 
a supplemental statement of the case, a 
timely substantive appeal must be filed to 
perfect the appeal.  See 38 C.F.R. 
§ 20.200 (2009) (An appeal consists of a 
timely filed notice of disagreement in 
writing and after a statement of the case 
has been furnished, a timely filed 
substantive appeal.).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 




must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

